Citation Nr: 1025414	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-31 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bone loss, right side of 
cheek, status post tumor removal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2007 rating decision in which the RO, inter alia, 
denied service connection for bone loss, right side of cheek, 
status post tumor removal.  In September 2007, the Veteran filed 
a notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in August 2008, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in September 2008.

In March 2010, the Veteran and his wife testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

During the hearing, the Veteran requested, and the undersigned 
granted, a 60-day abeyance period for submission of additional 
evidence in support of the claim.  To date, no additional 
evidence has been received.

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the Veteran when further action, 
on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran alleges that he had headaches during service, and 
these headaches were a symptom of a benign tumor that was removed 
in 1988 by an oral and maxillofacial surgeon.  He has asserted 
that, once his tumor was removed, his headaches resolved.  A 
private physician noted in a July 2008 letter that the headaches 
indicated the presence of a tumor.

The record clearly reflects that the Veteran has been suffering 
from headaches since he was a child.  During his March 2010 Board 
hearing, the Veteran testified that he suffered from headaches 
since he was 12 years old.  He also testified that the headaches 
he experienced prior to service were less debilitating than those 
that he experienced in service.

Service treatment records reflect that the Veteran complained of 
headaches at entrance and throughout service.  In September 1967, 
the Veteran complained of headaches on the left side of his head.  
He was diagnosed with tension headache.  Toward the end of 
service, however, in February 1969, the Veteran began to complain 
of headaches only on the right side of his head, over the temple.  
An x-ray of the Veteran's skull and sinus series in February 1969 
revealed no significant abnormalities.  On his Report of Medical 
History completed at separation in June 1969, the Veteran marked 
that he had frequent or severe headaches.

In 1988, the Veteran had a large, benign tumor removed from his 
right sinus and upper jaw.  The Veteran was unsuccessful in 
obtaining the records of his oral surgery.  He submitted a 
private dental record from May 2003 related to his claimed 
disability, but the record is illegible.  In July 2008, the 
Veteran's private physician referenced the Veteran's medical 
history of headaches as a young adult and adult, as well as his 
tumor removal in 1988.  The physician noted that the Veteran's 
headaches resolved after removal of the tumor, indicating that 
his tumor was the cause of the headaches that were noted 
throughout this military service.

The evidence of the Veteran's right-sided headaches during 
service, read together with documents pertaining to the removal 
of the tumor in 1988, and the physician's opinion that headaches 
in service were a symptom of the Veteran's tumor, collectively 
suggest that Veteran may have a current disability related to 
service.  However, no medical evidence or opinion addresses the 
fact that the Veteran had headaches prior service, or the 
significance of normal x-ray of the skull and sinus series in 
February 1969.  The record is also inconclusive as to whether the 
Veteran has the currently claimed  bone loss due to this surgery, 
as there has been no examination and his May 2003 dental record 
is illegible.  In short, the medical evidence does not 
sufficiently support a finding of current disability due to 
disease or injury incurred or aggravated in service.

Under these circumstances, the Board finds that a medical 
examination and opinion-based on full consideration of the 
Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-would be helpful in 
resolving the claim for service connection.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may result in 
denial of the claim for service connection (as the original claim 
will be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination sent to him by 
the pertinent medical facility.

Prior to arranging for the Veteran to under examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1. The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.  

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo an 
examination, by an appropriate physician, at 
a VA  medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The physician should clearly indicate whether 
the Veteran has a current disability of the 
right sinus and/or right upper jaw-to 
particularly include bone loss-residual to 
the 1988 tumor removal.  If so, the physician 
should offer an opinion, consistent with 
sound medical judgment, as to whether it is 
as least as likely as not (i.e., there is 
a 50 percent or greater probability) that the 
disability is the result of injury or disease 
incurred or aggravated during the Veteran's 
active military service.

In rendering the requested opinion, the 
examiner must specifically address whether is 
as least as likely as not that:

(a) the Veteran's headaches prior to 
and/or during serve represented symptoms 
or manifestations of the benign tumor 
ultimately removed in 1988; 

(b) the type and severity of the 
documented and described headaches during 
service reflects the onset of the benign 
tumor, or in-service aggravation (i.e., 
permanent worsening beyond the natural 
progression) of the benign tumor; 

and, if in-service aggravation 

(c) such in-service aggravation led to the 
removal of the tumor some 20 years after 
service discharge.   

In rendering the requested opinion, the 
physician must consider and discuss  the in- 
and post-service treatment records, to 
include the report of a February 1969 x-ray 
of the skull and sinus series interpreted as 
normal; the July 2008 private physician's 
comment that the tumor was the cause of the 
headaches that were noted throughout the 
Veteran's military service; and the Veteran's 
contentions.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service connection 
for bone loss, right side of cheek, status 
post tumor removal in light of all pertinent 
evidence and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).





This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


